UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-6281


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LINWOOD CLIFTON WOOD,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Elizabeth City. James C. Dever,
III, Chief District Judge. (2:11-cr-00036-D-1; 2:14-cv-00028-D)


Submitted:   April 16, 2015                 Decided:   April 21, 2015


Before AGEE and KEENAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Linwood Clifton Wood, Appellant Pro Se.     Seth Morgan Wood,
OFFICE OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Linwood Clifton Wood seeks to appeal the district court’s

order denying relief on his 28 U.S.C. § 2255 (2012) motion.                                 The

order is not appealable unless a circuit justice or judge issues

a   certificate          of     appealability.            28   U.S.C.       § 2253(c)(1)(B)

(2012).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief    on    the      merits,    a   prisoner         satisfies     this    standard      by

demonstrating            that    reasonable        jurists     would        find    that     the

district       court’s        assessment    of      the    constitutional          claims    is

debatable      or     wrong.        Slack    v.     McDaniel,        529 U.S. 473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling    is    debatable,        and   that       the    motion     states    a    debatable

claim of the denial of a constitutional right.                              Slack, 529 U.S.

at 484-85.

      We have independently reviewed the record and conclude that

Wood has not made the requisite showing.                       Accordingly, we deny a

certificate         of     appealability       and        dismiss     the     appeal.         We

dispense       with       oral    argument       because       the    facts        and     legal




                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.

                                                               DISMISSED




                                   3